—Appeal by the defendant from a judgment of the County Court, Westchester County (Pirro, J.), rendered November 16, 1992, convicting him of criminal possession of a controlled substance in the fifth degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it is legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt is not against the weight of the evidence (CPL 470.15 [5]).
The sentence that was imposed is not excessive (see, People v Suitte, 90 AD2d 80). Rosenblatt, J. P., Lawrence, Copertino and Joy, JJ., concur.